Citation Nr: 1707482	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether a referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2016) is warranted, based on the collective impact of the Veteran's service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the Veteran's claims file currently resides with the Portland, Oregon RO.  

In pertinent part, the June 2010 rating decision granted an increased rating for the service-connected degenerative disc and joint disease from 10 percent to 20 percent, effective from December 18, 2009; confirmed and continued the previously assigned 30 percent rating for the service-connected right arm radicular symptoms, with minimal contraction deformity right fifth finger; and, denied service connection for sleep apnea.  The Veteran appealed to the Board.  

In an August 2014 decision, the Board denied service connection for sleep apnea, denied entitlement to a disability rating in excess of 20 percent for the service-connected degenerative disc and joint disease of the cervical spine prior to April 3, 2012, but granted an increased rating to 30 percent from April 3, 2012.  Likewise, the Board denied entitlement to a disability rating in excess of 30 percent for the service-connected right arm radicular symptoms with minimal contraction deformity of the right fifth finger prior to April 3, 2012, but granted an increased rating to 50 percent from April 3, 2012.  As part of the Board's August 2014 decision, it determined that the Veteran's claims for increased ratings did not warrant referral to the Director of Compensation and Pension Services for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  

The Veteran appealed that portion of the Board's August 2014 decision that declined to refer his claims for consideration of an extraschedular disability rating to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the RO issued a rating decision in September 2015 which granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from March 17, 2015.

In a May 2016 Memorandum Decision, the Court vacated that portion of the August 2014 Board decision that declined to refer the Veteran's claims for consideration for an extraschedular disability rating, and remanded that matter to the Board for readjudication consistent with the Court's decision.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The various criteria for rating the Veteran's service-connected right arm radicular symptoms with minimal contraction deformity of the right fifth finger; and, the left hand radiculopathy, reasonably describe the Veteran's disability level and symptomatology, including various levels of severity of partial paralysis of the median nerve with radiating pain and loss of sensation, numbness with tingling from the neck extending into the upper extremities, atrophy, grip strength, loss of reflexes, and weakness.  

2.  The various criteria for rating the Veteran's service-connected degenerative disc and joint disease, cervical spine reasonably describe the Veteran's disability level and symptomatology, including pain and limited motion, muscle spasm, and whether the Veteran's disability results in a period of incapacitation due to physician prescribed bedrest.  

3.  The various criteria for rating the Veteran's service-connected bilateral cataracts, pseudophakic due to trauma with history of left retinal detachment, left intraocular lens dislocation, and resulting left brow ptosis (eye disability) reasonably describe the Veteran's disability level and symptomatology including his impairment of vision in the left eye.  

4.  The criteria for rating the Veteran's service-connected tinnitus reasonably contemplate the Veteran's symptom of ringing in the ears.  

5.  The criteria for rating the Veteran's service-connected hearing loss reasonably describe the Veteran's disability level and symptomatology, with higher ratings assigned for more severe loss of hearing.  

6.  The combined effect of the Veteran's service-connected hearing loss, tinnitus, eye disability, degenerative disc and joint disease of the cervical spine with associated bilateral upper extremity radiculopathy and minimal contraction deformity of the right fifth finger does not result in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities and their symptoms experienced when considered collectively.


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation Service for extraschedular consideration under 3.321(b) (1), based on the collective impact of the Veteran's service connected disabilities, have not been met.  38 C.F.R. § 3.321 (2016), Floyd v. Brown, 9 Vet. App. 88, 95 (1996), Thun v. Peake, 22 Vet. App. 111 (2008), Johnson v. McDonald, 762 F.3d 1362 (2014); .


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Id. at 363; 38 C.F.R. § 4.1 (2016). 

VA's rating schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b) (1).  

The Board has considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (indicating that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry; for the threshold factor, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required").  

On appeal at the time of the August 2014 Board decision were, in pertinent part, claims for higher disability ratings for the service-connected cervical spine disorder, and associated radicular symptoms of the right upper extremity.  

The various criteria for rating the Veteran's service-connected right arm radicular symptoms with minimal contraction deformity of the right fifth finger reasonably describe the Veteran's disability level and symptomatology, including various levels of severity of partial paralysis of the median nerve with radiating pain and loss of sensation, numbness with tingling from the neck extending into the upper extremities, atrophy, grip strength, loss of reflexes, and weakness.  These criteria are contemplated under the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" at 38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8540.  The criteria evaluate the various nerve groups involved and provide various ratings which take into account complete paralysis of the affected nerve and/or various degrees of incomplete paralysis; i.e., mild, moderate, severe.  This criteria also compensates for neuritis which is characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain; and, for neuralgia, which is characterized usually by a dull and intermittent pain, of typical distribution as to identify the nerve.

The Veteran has not identified, and the medical evidence does not otherwise show, any symptoms not listed above with regard to his radicular disability.  See VA examinations dated November 2010, May 2015, and September 2015.

The various criteria for rating the Veteran's service-connected degenerative disc and joint disease, cervical spine reasonably describe the Veteran's disability level and symptomatology with regard to that disability, including pain and limited motion, muscle spasm, and whether the Veteran's disability results in a period of incapacitation due to physician prescribed bedrest.  These symptoms are contemplated under the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  A rating under these Diagnostic Codes, and in particular, Diagnostic Codes 5242 and 5243, contemplates limited motion of the spine, with pain, ankylosis, muscle spasm and deformity/irregular curvature, and fracture.  Also, according to the regulations, these criteria must compensate for any additional motion due to pain, weakness, incoordination, fatigue, etc.  In addition, the Rating Schedule also compensates varying degrees of incapacitation due to intervertebral disc syndrome resulting in physician prescribed bedrest.  

The Veteran has not identified, and the medical evidence does not otherwise suggest, that he has any additional symptoms related to his spine that are not contemplated by the schedular criteria described above.  See VA examination reports dated April 2010, April 2013, and June 2015.  

Because the Veteran has additional service-connected disabilities of the eye, left upper extremity, hearing loss and tinnitus, the Board must consider the combined effects of all of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  According to Johnson, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances.  See Johnson, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.") (emphasis added).  

The various criteria for rating the Veteran's service-connected bilateral cataracts, pseudophakic due to trauma with history of left retinal detachment, left intraocular lens dislocation, and resulting left brow ptosis (eye disability) reasonably describe the Veteran's disability level and symptomatology including his impairment of vision in the left eye.  The various conditions of his left eye result in loss of vision.  Loss of vision is rated under the Schedule for "Impairment of Central Visual Acuity" at 38 C.F.R. § 4.79.  Diagnostic Codes 6061 through 6066 cover specified levels of visual acuity for each eye ranging from 20/40 through blindness.  Likewise, the schedule also assigns ratings for impairment of visual field under separate criteria which assigns various ratings based on the amount of visual field imapairment under Diagnostic Code 6080.  

The Veteran has not identified, and the medical evidence does not otherwise show, any additional symptoms resulting from his service-connected eye disability.  See VA examinations dated November 2010, April 2013, April 2015, and September 2015.  

With regard to the Veteran's service-connected hearing loss, the Veteran has not identified any symptoms associated with this disability other than difficulty hearing, which is already compensated by the schedular criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Likewise, the Veteran's tinnitus results in ringing in the ears, which is separately contemplated by the rating criteria at 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran has not identified any additional symptoms resulting from his hearing loss and tinnitus that is not already considered in the criteria at Diagnostic Code 6100 and 6260.  See VA examination dated March 2013, Moreover, higher ratings are assigned for more severe loss of hearing.  Accordingly, the criteria for rating the Veteran's service-connected tinnitus and hearing loss reasonably contemplate the Veteran's symptoms of ringing in the ears and difficulty hearing.  

Finally, the service-connected radiculopathy of the left upper extremity is rated under the same criteria as noted above with respect to the right upper extremity, and the Veteran has not suggested that his left upper extremity radiculopathy results in any additional symptoms not contemplated by the rating criteria noted above with respect to sensory and motor deficit.

Even considering all of the Veteran's service-connected disabilities collectively, the Veteran has not specifically described any unusual or exceptional features, or additional symptoms associated with his combined disabilities.  Nor, in this case, does the evidence otherwise suggest to the Board an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional functional impairment based on the collective impact of multiple service-connected disabilities under Yancy. 

It has already been established that the Veteran's service-connected disabilities result in unemployability, and the Veteran is being compensated accordingly.  This does not, however, suggest that the Veteran's service-connected disabilities, when considered collectively, create additional functional impairment or additional symptoms that are not already considered by the schedular criteria.  

Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted. 

The question of referral to the Director of Compensation Service stems from increased rating claims.  VA satisfied its duty to notify and assist the appellant regarding his increased rating claims as noted in the August 2014 Board decision, and the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided or the assistance provided.  

As noted, the Veteran's reported symptoms are contemplated by the various rating criteria.  The evidence of record does not show exceptional or unusual factors regarding the Veteran's overall disability picture such that VA's rating schedule is rendered impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the various rating criteria reasonably describe the Veteran's disability level and symptomatology (loss of motion, weakened motion, pain, numbness, tingling of the upper extremities, loss of reflexes, decreased grip strength, blurred vision, hearing loss and ringing in the ears.), and therefore his disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  As the ratings are adequate (address the symptoms and functional impairment, and provide for greater ratings), then the Veteran's disability picture is not exceptional, and further analysis into factors such as marked interference with employment and frequent periods of hospitalization should not be necessary (the Veteran did not meet the first step in Thun).  See 38 C.F.R. § 3.321(b)(1).  

Significantly, as noted above, the Veteran's service-connected disabilities, collectively, result in unemployability; and a TDIU was granted accordingly; however, the service-connected disabilities do not result in any additional symptoms not already considered in the schedular criteria.  

As such, the Board, again, does not find that the Veteran's disabilities, including in conjunction, result in an exceptional disability picture such that referral to the Director of Compensation Service for an extraschedular rating determination is warranted.





	(CONTINUED ON NEXT PAGE)




ORDER

Referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), based on the collective impact of the Veteran's service connected disabilities, is not warranted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


